OPINION
By THE COURT.
This is an original action in habeas corpus wherein the petitioner alleges that he is unlawfully confined by the respondent in the Ohio State Penitentiary.
The case came on to be heard upon the petition, the return of the respondent, the evidence, the brief and argument of the petitioner and counsel for the respondent. After considering all of the same, we are of the opinion that the petitioner has failed to sustain the allegations set forth in his cause of action. The record reveals that the prisoner was indicted for armed robbery and sentenced to the Ohio State Penitentiary from which he was transferred to the Lima State Hospital for the criminal insane; that he escaped from the latter institution and fled to the State of Tennessee where he was arrested and returned to the Ohio Penitentiary without the formality of extradition. He now urges that since he was returned by illegal means his detention is unlawful. This court held otherwise in the case of Wise v. State, 58 Abs 350, the syllabus of which provides:
“Where a person accused of crime is found within the territorial jurisdiction wherein he is charged the right to put him on trial for the offense charged is not impaired by the fact that he was brought from another jurisdiction by illegal means.”
See also 23 O. Jur. 2d, 353.
The application for a writ will be denied.
PETREE, PJ, BRYANT and MILLER, JJ, concur.